IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DENNIS T. JAMES, AN INDIVIDUAL,        : No. 446 WAL 2014
ROBIN JAMES, AN INDIVIDUAL, AND        :
DENNIS T. JAMES AND ROBIN JAMES,       : Petition for Allowance of Appeal from the
AS HUSBAND AND WIFE,                   : Order of the Commonwealth Court
                                       :
                   Petitioners         :
                                       :
             v.                        :
                                       :
PIER L. CHIARADIA, AN INDIVIDUAL,      :
AND COMMONWEALTH OF                    :
PENNSYLVANIA, DEPARTMENT OF            :
TRANSPORTATION, AND                    :
PENNSYLVANIA STATE POLICE,             :
                                       :
                   Respondents         :
                                       :
                                       :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.